Citation Nr: 0512914	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for prostatitis.


REPRESENTATION

Appellant represented by:  African American PTSD Association



ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that in a correspondence received by the RO 
in March 2005, the veteran appeared to request consideration 
of a claim for past due benefits owed to him while 
incarcerated.  However, the only issue currently before the 
Board is that set forth on the title page of this decision.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

In March 2005, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal concerning the issue 
of entitlement to a compensable evaluation for prostatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issue of entitlement 
to a compensable evaluation for prostatitis.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b) (2004). Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2004).

Concerning the issue of entitlement to a compensable 
evaluation for prostatitis, the Board observes that the 
veteran stated that he wished to withdraw his claim in a 
signed statement submitted to the Board in March 2005.  As 
the appellant has withdrawn his appeal as to the issue of 
entitlement to a compensable evaluation for prostatitis, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review this issue.  
Accordingly, this issue is dismissed.


ORDER

The appeal concerning entitlement to a compensable evaluation 
for prostatitis is dismissed.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


